DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
The Applicant argues that neither Felder nor Hasegawa teach a liquid developer having a carrier liquid consisting of an aliphatic hydrocarbon selected from the group of a normal-paraffin solvent and an isoparaffin solvent. The Applicant also argues that since Hasegawa teaches an ultra-violet curable liquid developer, changing Hasegawa’s carrier liquid to the Applicant’s aliphatic hydrocarbon selected from the group consisting of a normal-paraffin solvent and an isoparaffin solvent would necessarily lead to the loss of any ultra-violet curing property. 
However, contrary to the Applicant’s argument, the previous Office action did not suggest changing Hasegawa’s carrier liquid to the Applicant’s aliphatic hydrocarbon selected from the group consisting of a normal-paraffin solvent and an isoparaffin solvent. Instead, the Examiner argued that it would have been obvious to someone of ordinary skill in the art to have used the basic toner dispersing agent of Hasegawa (which is the same basic toner dispersing agent used by the Applicant in [0058] of the specification) in the liquid developer of Felder to improve toner particle dispersion stability, fixing performance, and developing performance (see bottom of pg. 6 of the previous OA). 
Furthermore, Felder does teach using an isoparaffin solvent as a carrier liquid of the liquid developer, along with the advantages of doing so (see bottom of pg. 2 and top of pg. 3 of previous OA). Specifically, Felder teaches that the dispersant (carrier liquid) of the liquid developer is preferably a branched-chain aliphatic hydrocarbon and more particularly, Isopar-G, Isopar-H, Isopar-K, Isopar-L, Isopar-M, and/or Isopar-V. These commercially known products are narrow cuts of isoparaffinic hydrocarbon fractions with extremely high levels of purity (Col. 3, lines 6-12). They are substantially odorless, possessing only a very mild paraffinic odor, and they have excellent odor stability (Col. 3, lines 23-25). Additionally, high-purity normal paraffinic liquids, Norpar 12, Norpar 13, and Norpar 15 may be used (Col. 3, lines 26-29). In example 1, Isopar-L was used as the dispersant (carrier liquid), which is a well-known isoparaffin solvent (Col. 9, lines 52 and 65). Therefore, the limitation in claim 1 that the liquid developer comprises a carrier liquid consisting of an aliphatic hydrocarbon selected from the group consisting of a normal-paraffin solvent and an isoparaffin solvent is met by Felder without needing modification from the teachings of Hasegawa or Myles.
The Applicant then argues that neither Felder nor Hasegawa teach or suggest capping the polylactic acid terminal with trimellitic anhydride, and that it would be unobvious to apply Myles’ teachings (which prevent back biting) to the polylactic acid of Felder in view of Hasegawa because the liquid developer of Felder is not used in any aqueous emulsification processes.
However, as previously discussed, Myles teaches that polymers or copolymers with a terminal hydroxyl group are susceptible to premature degradation through ring closing reactions initiated at the hydroxyl terminus. For example, mass spectral analysis of polylactic acid (PLA) frequently failed to reveal the presence of an PLA due to rapid in situ degradation. The phenomenon, known as “back biting”, is facilitated by the stability of the lactide monomer ([0022]). Esterification of the chain end prevents the “back biting” reaction from occurring, and increases hydrolytic stability. However, that further reduces the hydrophilicity of the polymer or copolymer, thereby potentially complicating later emulsification processes that depend on water-solubilizing groups to facilitate dispersion ([0023]). Since the liquid developer of Felder in view of Hasegawa is not used in any aqueous emulsification processes, as pointed out by the Applicant, the reduction of hydrophilicity caused by esterification of the chain end of the polylactic would not be an issue in the melt/solid polymerization method used by Felder.
Additionally, Myles teaches that same method used by Felder to produce the polylactic acid. For instance, Myles teaches that lactide may be copolymerized with a number of different monomers including other lactone monomers, such as glycolide and caprolactone ([0003]). Block copolymers of polycaprolactone and polylactide may be prepared in two ways: first, via a sequential addition of the required monomer to the living growing chain end of the first monomer; and second, by making a prepolymer with a hydroxyl end group to which the second monomer may be added in the presence of a catalyst ([0003]). In Examples 2 and 3, Myles teaches the use of D,L-lactide in the preparation of the copolymer ([0089] and [0092]). Felder teaches that the polylactic acid was prepared from a 90/10 ratio of L/D,L-lactide via melt polymerization using SnCl2 as a catalyst (Col. 9, lines 54-56). In the example of Felder, L-lactide is the L-form of lactide, and D,L-lactide is a racemic mixture of D,D-lactide and L,L-lactide, which is respectfully the cyclic dimer of two D-lactic acids and the cyclic dimer of two L-lactic acids (see [0032] of Myles). Therefore, Felder utilizes the second method taught by Myles.
Since Myles teaches that the occurrence of back biting depends on the stability of the lactide monomer, and both Felder and Myles use the same lactide monomer (D,L-lactide) in the examples, then it would be expected that the polylactic acid of Felder would experience back biting before using the prevention method taught by Myles. Therefore, it be obvious to someone of ordinary skill in the art to have utilized the method of Myles to cap the polylactic acid of Felder with a cyclic anhydride, such as trimellitic anhydride, to prevent premature degradation initiated at the hydroxyl terminus.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Felder et al. (US 5,208,131 A), in view of Hasegawa et al. (US 9,880,482 B2), and further in view of Myles et al. (US 2015/0018494 A1).

Felder teaches an electrostatic liquid developer having improved degradability compatible with recycling of printed paper comprising a nonpolar liquid dispersant (Col. 1, lines 63-68), a degradable polymeric resin containing at least one hydroxyl acid unit (Col. 2, lines 1-13), and an aminoalcohol (Col. 6, lines 23-25). The nonpolar liquid dispersant is preferably branched-chain aliphatic hydrocarbons, such as commercially known Isopar products. These hydrocarbon liquids are narrow cuts of isoparaffinic hydrocarbon fractions with extremely high levels of purity (Col. 3, lines 7-12). High-purity normal paraffinic liquids, such as commercially known Norpar products, can also be used (Col. 3, lines 27-28). 
The polymeric resin contains polylactic acid units (Claim 2). When the polymeric resin is depolymerized, the monomer and low molecular weight units can be recycled by being repolymerized, or discarded in a landfill as a biodegradable environmentally benign by-product (Abstract).  In Example 1, a black developer was prepared by adding 6.63 grams of polylactic acid, 1.66 grams of Monarch 1000 black pigment, and 33.2 grams of Isopar-L. The polylactic acid was prepared from a 90/10 ratio of L/D,L lactide via melt polymerization using a catalyst (Col. 9, lines 49-56). In this example, the binder resin contained 6.63 g / (6.63 g + 1.66 g) = 0.799, or 79.9%, polylactic acid. Felder further teaches that the polylactic acid resin had a glass transition temperature of about 50 ºC (Col. 9, line 59), meaning that it is amorphous. The crystallinity of an amorphous polymer is known to be 0%, therefore the limitation of Claim 6 is met.
Felder teaches specific examples of the aminoalcohol in the liquid developer that include triisopropanolamine, triethanolamine, ethanolamine, 3-amino-1-propanol, o-aminophenol, 5-amino-1-pentanol, tetra(2-hydroxyethyl)ethylenediamine (Col. 6, lines 40-44). However, Felder teaches the aminoalcohol as an adjuvant and does not describe it as a dispersing agent. Additionally, Felder does not teach that the polylactic acid is capped at the terminal end with trimellitic anhydride.
Hasegawa teaches an ultraviolet-curable liquid developer that contains a hydrophobic cationically polymerizable liquid monomer, a photopolymerization initiator, a toner particle insoluble in the liquid monomer, and a toner particle dispersing agent. The toner particle contains a binder resin that has an acid value of at least 5 mg KOH/g and the toner particle dispersing agent is a polymer that contains at least both a monomer unit represented by general formula (1) and a monomer unit represented by general formula (2) (Col. 2, lines 40-51). Hasegawa teaches that polyester and vinyl resins are preferred to be used as the binder resin having an acid value of at least 5 mg KOH/g (Col. 6, lines 46-49). In the disclosure of the toner dispersing agent, Hasegawa teaches that the amine value of the toner particle dispersing agent depends on the number of monomer units with general formula (1) and monomer units with general formula (2), which affects the toner particle dispersion stability, the fixing performance, and the developing performance (Col. 9, lines 1-5). These characteristics are particularly good when the amine value of the toner particle dispersing agent is at least 2 mg KOH/g and not more than 50 mg KOH/g (Col. 9, lines 6-8). Hasegawa hypothesizes that the reason for this is that the amino group of the toner particle dispersing agent exhibits a toner particle-dispersing effect through ionic bonding with the acid group in the binder resin (Col. 9, lines 9-13). 
In the examples of the possible toner particle dispersing agents, which vary by amine values, Hasegawa teaches toner dispersing agent D-10 (Col. 20, line 5) which has an amine value of 40 mg KOH/g (Col. 20, line 29). Toner dispersing agent D-10 has the same chemical structure and mass ratio (x:y = 15:85) as the first amino-group containing basic toner dispersing agent used by the Applicant (see [0058] of the instant spec) and satisfies the structural limitations of Claim 5 of the instant invention. In Table 1, example T-12 of the production of the liquid developer, Hasegawa uses Diacron FC-1565 (a polyester resin with an acid value of 6 mg KOH/g) as the binder resin (Col. 21, lines 31-32) and dispersing agent D-10 (amine value 40 mg KOH/g) (Col. 23, [Table 1]). 
Myles teaches that a ring-opening polymerization process for generating polymers and copolymers can be tuned to promote self-assembly into organic biodegradable nanoparticles. However, some compositions, such as those containing a polylactide (PLA) block at the chain end, are susceptible to premature degradation through ring-closing reactions initiated at the hydroxyl terminus ([0005]). To obviate this problem, Myles discloses a method for producing polymers, which may be used in the manufacturing of toners, comprising aliphatic block copolymers, such as polylactide (PLA), which are capped by reacting with a cyclic acid anhydride to prevent “back biting” (see FIG. 1) or chain degradation ([0007]). A suitable example of the cyclic acid anhydride includes trimellitic anhydride ([0009]), [0025], claim 2, claim 14). Myles further teaches that this reaction also introduces an acid functionality which facilities emulsification through an increase in the acid number ([0024]). After the polylactide (PLA) is capped with the cyclic acid anhydride, it may then be utilized to form toner compositions ([0055]). Said toner compositions may also include optional colorants, additional resins, waxes and other additives. Said toners may be formed utilizing any method within the purview of those skilled in the art ([0055]).
Although Felder teaches that the polylactic acid in Example 1 was prepared via melt polymerization (Col. 9, lines 55-56), the reference does not teach away from preparing the polylactic acid using other common methods well known in the art, such as via ring-opening polymerization. Regardless, according to Myles, the polylactic acid of Felder would have been susceptible to the phenomenon known as “back biting”. Therefore, it would have been obvious to someone of ordinary skill in the art to have capped the polylactic acid of Felder with a cyclic acid anhydride (such as trimellitic anhydride), as guided by the method taught by Myles, to prevent chain degradation of the polylactic acid. 
Felder does not teach a specific acid value for the polylactic acid, however, as stated in the previous Office action, it would have been obvious to someone of ordinary skill in the art to have optimized the acid value of the polylactic acid to be at least 5 mg KOH/g to achieve desirable thermal properties such as low-temperature fixability and hot offset resistance of the binder resin. This is further supported by the teachings of Myles as described above, in that the capping of the terminal end of the polylactic acid with a cyclic acid anhydride introduces an acid functionality which facilities emulsification of the resin through an increase in the acid number (acid value). 
Additionally, since the liquid developer of Felder uses polylactic acid (a polyester) as a biodegradable resin, the toner dispersing agent of Hasegawa would be expected to ionically bond with the acid groups of the polylactic acid, and would exhibit toner particle-dispersing effects. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the toner dispersing agent of Hasegawa in the liquid developer of Felder, with a reasonable expectation of improving the toner particle dispersion stability, fixing performance, and developing performance of the liquid developer. See MPEP § 2143(C).
Finally, it would have been obvious to someone of ordinary skill to have optimized the composition of the binder resin and the amount of the basic toner dispersing agent used in the modified liquid developer so that the total number of acid groups contained in the polylactic acid would be larger than a total number of the amino groups contained in the amino group-containing toner dispersing agent. See MPEP § 2144.05(II)(A).



















Conclusion




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737  

/PETER L VAJDA/Primary Examiner, Art Unit 1737            
08/23/2022